The defendants plead that the widow is barred of her dower by an agreement entered into between her and her husband whereby she agreed to claim no dower in the lands of which her husband was then or should afterwards become seized. The deed referred to in the plea was executed by William Arrington and the petitioner, before marriage, and in contemplation of it; it conveyed to a trustee all the lands which   (233) William Arrington then owned, and all which he might thereafter acquire, in trust that he should be permitted to enjoy them during his life, or sell them if he thought proper; and in failure of his doing so, in trust for the use of such persons as he shall appoint by his will; or, if he die intestate, to the use of his children. The deed contained no covenant on the part of the petitioner, nor was it expressed to be in satisfaction or lieu of dower. *Page 180 
It is certain that this deed could only operate upon such lands as William Arrington owned at the time of its execution. Lands afterwards acquired did not pass under it, however plain the intention of the bargainor and the words of the conveyance. Of the several tracts, therefore, specified in the petition as purchased after the marriage, the widow is endowable, if the seisin continued in her husband at the time of his death. The plea must, therefore, be overruled, and dower assigned according to this principle.